DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 14 Jul 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 7 line 14, filed 14 Jul 2021, with respect to indefinite rejection(s) have been fully considered and are persuasive.  The rejection(s) of 14 Apr 2021 has been withdrawn. 
In office action (14 Apr 2021), it was discussed an apparent conflict. Claim(s) 3 and 13 reciting “securing said top drive in a fixed position on said torque tube”; however parent claim(s) recited that the top drive is slidingly connected to the torque tube.
Claims were amended to recite “said torque tube is provided with an attachment point that, when engaged, is configured to temporarily secure said top drive in a fixed position on said torque tube”. It is obvious from this amendment that a connection is still a connection when made through multiple elements.
Applicant's arguments filed 14 Jul 2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks page 8 line 10) “Richardson does not anticipate independent claim 1 – Claim 1 recites, inter alia, wherein said torque tube is connected to said travelling block on said first end and is slidingly connected to said top drive on said second end. The applicants submit that Richardson does not identically discloses at least these features of claim 1”.

Claim 1 recites “A top drive system comprising: a top drive; 
a torque tube (Fig 3 #40 “torque tube #90 also referred to as #40” – Col 5 line 37) having a first end (top) and a second end (bottom); and 
a traveling block (Fig 2 #18); 
wherein said torque tube (#40/90) is connected (via upper Fig 5 #70, 78 and 80) and lower Fig 5 #76 and 80 best seen in Fig 6 or 7) to said travelling block (#18) on said first end (top) and is slidingly connected (via rollers Fig 5 #80) to said top drive (Fig 3 #30) on said second end.”  
Therefore to specifically address the applicant’s argument – 
wherein said torque tube (#40/90) is connected (Fig 1 and Fig 2 with detail Fig 5 – illustrates connection) to said travelling block (#18) on said first end (Fig 2 when traveling block is at upper end) and is slidingly connected (actually sliding connected at all times while top drive moves up and down) to said top drive on said second end.
Applicant argues (Page 8 line 1) – “Claim 9 recites, inter alia, connecting said top drive and said travelling block via a torque tube and transferring torque from said top drive into said guide dolly assembly via said torque tube” – which Richardson does not identically disclose.
identically disclose … ”. Any interpretation or further limitations is not imported from the specification. Only what is recited in the claim(s).
The claims are examined with the broadest reasonable interpretation. Therefore it is up to the applicant to recite the claims in detailed and specific language to overcome any interpretation of claims that reads on the prior art.
The specific task to solve is to address the reactive motor torque of the drilling unit while drilling and direct the reactive torque to the drilling rig via a torque tube (or guide rail) – which is what Richardson does. The question that needs to be resolved is: How is your invention different?
Richardson discloses “Although the torque guide is fastened to the mast, it should be understood that it is constructed, in accordance with this invention, to be sufficiently strong and rigid to resist the applied reactionary forces without assistance from the structure of the mast. … Thus, while the mast may be used to locate and keep the torque guide straight and upright, it need to be designed or modified to absorb the substantial torsional forces induced by a top drive. These are resisted and absorbed by the torsional strength of the torque guide alone” – Col 4 line 34-48. Clearly top drive torque is being transferred to the torque guide (#90/40) 
The top drive and traveling block are connected to the torque tube as is best seen in Fig 3, where the torque tube would be engaged with rollers Fig 7 #80. One question that might be helpful to understand the invention – If the torque tube is designed to contain reactionary drive torque from the top drive, then what is the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (USP 5,251,709).
Regarding claim 1, Richardson discloses
a top drive (generally labelled Fig 2 #30);
a torque tube (Fig 6 #90) having a first end and a second end: and
a traveling block (#18):
wherein said torque tube is connected to said travelling block on said first end [top] and is slidingly (Fig 8) connected (lower) to said top drive on said second end.
Regarding claim 2, Richardson discloses further comprising:
a mud hose (Fig 10 #122 best seen in Fig 4) located on said travelling black such that a lower end of a bending radius of said mud hose is high away from a drill floor.
Regarding claims(s) 3 and 13, as best understood in regard to the indefinite rejection above, Richardson discloses wherein said torque tube [90] is provided with an attachment point (Fig 6 or 7) that, when engaged, is configured to temporarily secure (securing against drilling torque however allowing for vertical 
Regarding claim 9, Richardson discloses a method of simultaneously guiding a top drive (#30) and a travelling block (#18) and transferring torque (Col 4 line 34-42) from said top drive into a guide rail (#86) on a mast (#2), the method comprising the steps of:
connecting (Fig 3 explained Col 5 line 35) said top drive and said travelling block via a torque tube (#90):
affixing (Fig 6) a guide dolly assembly (#70) to said torque tube [90];
engaging (Fig 6} said guide rail [86] on said mast [2] with said guide dolly assembly; and
transferring (Col 4 line 34-42) torque from said top drive into said guide dolly assembly via said torque tube.
Regarding claim 10, Richardson discloses further comprising:
locating a mud hose (Fig 4 #122) on said travelling block [18] such that a lower end of a bending radius of said mud hose is high away (Fig 2) from a drill floor (#4).
Regarding claim 11, Richardson discloses wherein:
said guide dolly assembly [70] is located above (Fig 5) a top drive gearbox (#62) on said top drive [30].
Regarding claim 12, Richardson discloses wherein:
.
Allowable Subject Matter
Claim(s) 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Richardson discloses a torque tube (#90) and tracks (#86) mounted on the vertical side faces of the torque guide (#90) and therefore does not disclose a torque tube that is configured to move along a guide rail (interpreted equivalent to the guide rail).
Claim(s) 4-8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim(s) 8 and 14 - Richardson discloses a torque tube (#90) and tracks (#86) mounted on the vertical side faces of the torque guide (#90) and therefore does not disclose a torque tube that is configured to move along a guide rail (interpreted equivalent to the guide rail).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        04 Oct 2021